16/096,574
First Named Inventor
Kwon
Title
BEHAVIOR MEASUREMENT AND MAINTENANCE METHOD USING MULTI-AXIS SENSOR
File Location
16096574 Kwon


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Applicant’s claim for priority to foreign application KOREA, REPUBLIC OF 10-2016-0050641 04/26/2016 and KOREA, REPUBLIC OF 10-2016-0184020 12/30/2016 under 35 U.S.C. § 119(a) is acknowledged.  A certified copy of this application has been received by the United States Patent and Trademark Office as of the date of this Office Action was prepared.
Information Disclosure Statement
An Information Disclosure Statement (“IDS”) filed on 10/25/2018 is acknowledged and its contents have been considered.
Drawings
The Drawings are objected to as unclear and incomplete in view of the 35 U.S.C. § 112(b) rejections set forth below.  Subject to new matter considerations, the claimed structure should be clearly and completely indicated in the drawings.

Pending Claims
Claims 1-13 are pending for examination in this Office Action.
The version with the status flags filed on 10/25/2018 is examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As indicated below, the claim recitations are unclear.  The original claim limitations appear in bold.  The Examiner’s questions and interpretations following in regular font.
Claim 1:
A behavior measurement and maintenance method.  What behavior is measured?  For instance, is an acceleration or deformation intended as a “behavior”? The claims make no mention of a maintenance method.
using a multi-axis sensor, the method comprising the steps of:
installing one or more moving pipes.  The moving pipes are interpreted as the rectangular boxes (unlabeled) in Fig. 2 attached to what is interpreted as a cable.  The moving pipes appear to be a housing for the multi-axis sensors. 
along a measurement surface.  In view of the Specification and Drawings, the Examiner interprets to “install” along a measurement surface is to place the moving pipes proximate the measurement surface.
to be penetratingly connected each other.  From the Figures, the moving pipes appear to be attached to a cable with a wide separation between each of the moving pipes.  How the moving pipes are penetratingly connected to each other is unclear since there is apparently a significant space between each of them.
in correspondence to the measurement surface.  What does it mean for a penetrating connection to be in correspondence to a measurement surface?
installing one or more multi-axis sensor modules connected to.  This is interpreted as the multi-axis sensor modules being installed at each of the moving pipes.
a logger exposed on the outside of the moving pipes and moved or stopped along the inside of the moving pipes.  It is unclear if logger is attached to the outside of the moving pipes or is within the moving pipe and configure to be either in 
and exposing the multi-axis sensor modules to the outside of the moving pipes The Examiner interprets “exposing” as “uncovering” (Oxford Dictionaries) the multi-axis sensor modules to the outside of the moving pipes.
or inserting the multi-axis sensor modules into the moving pipes.  This recitation in the alternative to the recitation that immediately precedes it is unclear.  Is it intended that the sensor module is inserted into the moving pipes and exposed/uncovered through the moving pipe to the measurement surface?
so that the multi-axis sensor modules may move to measurement points along the moving pipes.  Are the measurement points on/along the moving pipe?  Are the measurement points instead intended to be defined along the measurement surface that the moving pipes measure with their sensor module as they move past?
wherein the multi-axis sensor modules are inserted into the moving pipes and simultaneously or sequentially measure displacement of the measurement points.  Only a single measurement point is indicated in the drawings (Fig. 2).  The position of other measurement points is unclear.  It is also unclear what the displacement of the measurement point means.  Does the displacement of the measurement point occur because of the motion of the moving point as the sensors are used?  Does the displacement of the measurement point occur because a deformation   In other words, it is unclear what the displacement refers to.
or the multi-axis sensor modules are discharged from the moving pipes after the measurement is completed.  This is interpreted as the multi-axis sensor modules are removed from the moving pipes after the measurement is completed.  The recited alternative is also unclear.  Why would the discharge/removal of the multi-axis sensor module after the measurement is completed be an alternative to measuring displacement of measurement points.  To remove the sensor modules after completing of the measurement does not seem a logical alternative to making the measurement.
Claim 2:
The method according to claim 1, wherein the multi-axis sensor in which a gyro sensor, an acceleration sensor, a geomagnetic sensor and an inclinometer sensor are simultaneously connected is used, and the multi-axis sensor module measures displacement of the measurement points in real-time while moving along the moving pipes without stopping.  The recitation of “are simultaneously connected is used” is grammatically confusing.  Is the intended that the sensor module simultaneously employs the listed sensors?  Please see the comment about the meaning of the displacement of the measuring points in the analysis of Claim 1, above.
Claim 3:
The method according to claim 1, wherein a three-axis sensor selected among an inclinometer sensor and an acceleration sensor is used.
and a plurality of multi-axis sensor modules is simultaneously installed to be connected.  Where the multi-axis sensor modules are simultaneously installed is   Like the discussion in Claim 1, the recitation of each other in correspondence to the measurement points of the moving pipes remains unclear.
and thus the multi-axis sensor modules simultaneously measure displacement of the measurement points.  What the displacement of the measurement points means remains unclear in this claim.
Claim 4:
The method according to claim 1, wherein a three-axis sensor selected among an inclinometer sensor and an acceleration sensor is used, and one or more multi-axis sensor modules, less than the total number of the measurement points, are connected to sequentially measure while moving along the measurement points of the moving pipes, and thus the multi-axis sensor modules measure displacement of the measurement points moving from one measurement point to another measurement point.  Please see the analysis of the displacement in Claim 1.  The process of measuring a plurality of measurement point displacement is also unclear.
after measuring displacement of the one measurement point.  The antecedent basis of “the one measurement point” is unclear.  
Claim 5:
The method according to claim 1, wherein a three-axis sensor selected among an inclinometer sensor and an acceleration sensor is used, and one or more multi-axis sensor modules are installed to be separated along a cable to measure while moving from a first measurement point after dividing a total length of the moving pipes into equal intervals.  [No comment needed.]
Claim 6:
The method according to claim 1, wherein the multi-axis sensor module is connected using a cable when the multi-axis sensor module is embedded in a sensor block, and the sensor block and the cable are connected using a reinforcement wire.  [No comment needed.]
Claim 7:
The method according to claim 1, wherein the sensor block moves to a right position through a guide groove provided in the moving pipes, and a camera and an LED are further connected to the sensor block. [No comment needed.]
Claim 8:
The method according to claim 6, wherein the sensor block further includes a wheel, and a driving motor to which power is supplied through the cable is connected to the wheel so that the multi-axis sensor module may autonomously move.  It is unclear how power is supplied through the cable to the driving motor. 
Claim 9:
The method according to claim 1, wherein sliding wheels are provided at both exposed ends of the moving pipes to infinitely move a reinforcement wire.  What does it mean to “infinitely move” a reinforcement wire?  In a continuous loop?
so that sensor blocks connected to the reinforcement wire may be installed to move along the moving pipes.  If the reinforcement wire moves along the moving 
and a plurality of inlet holes is penetratingly formed at least on one side of the moving pipes. 
Claim 10:
The method according to claim 1, wherein the moving pipes are installed in parallel to be adjacent to each other
in a progress direction of a tunnel.  What is a “progress direction of a tunnel” (e.g., from end to end)?  What is meant by progress?
 and sensor blocks inserted in the moving pipes measure displacement while moving in different directions.  What is moving in different directions?  The moving pipes.  The sensor blocks within the moving pipes?
Claim 11:
Please see the above comments regarding The method according to claim 1, wherein a plurality of moving pipes is installed at regular intervals in a progress direction of a tunnel, and sliding wheels are provided at both exposed ends of the moving pipes to infinitely move a reinforcement wire so that sensor blocks connected to the reinforcement wire may move along the moving pipes, and a sensor block that has completed measurement is discharged from the moving pipe and inserted into another moving pipe where measurement is desired and measures displacement. 
Claim 12:
The method according to claim 1, wherein the measurement surface includes a sloped surface, a tunnel of an arc shape, an inner or outer surface of a structure, a sloped surface, and an installation surface of a sewer pipe.  [No comment needed.]
Claim 13:
The method according to claim 2, wherein the sensor block moves to a right position through a guide groove provided in the moving pipes, and a camera and an LED are further connected to the sensor block. [No comment needed.]
In making the above comments, the Examiner has consulted the Specification and Drawings for clarification, but did not find sufficient disclosure to clarify the claims.  The Examiner will read the claims in light of the Specification, but will not import details from the Specification when the structure cannot be discerned by the explicit recitation of the claims.  The Examiner requires clarification of the claims.  Any amendment should be accompanied with explicit reference to the portion of the as-filed application that supports the amendment.  The Drawings should be amended to reflect these clarifications.  The Applicant is cautioned against amending material in the claims that are new matter with reference to the as-filed application.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior 


AS THE CLAIMS ARE BEST UNDERSTOOD BY THE EXAMINER IN VIEW OF THE 35 U.S.C. § 112(B) REJECTIONS SET FORTH ABOVE, CLAIM(S) 1-13 ARE REJECTED UNDER 35 USC 103 AS UNPATENTABLE OVER KWON (U.S. PAT. NO. KR1014820540000) IN VIEW OF KURUIKI ET AL. (U.S. PUB. NO. JPH07208991; HEREINAFTER "KURUIKI") AND OFFICIAL NOTICE.

Regarding Claims 1-13, as best understood by the Examiner and with regard to the 35 U.S.C. § 112(b) rejections set forth above,  Kwon appears to teach the basic structure of the invention in a comparable context.  Kwon does not appear to teach the moving pipes and sensor assembly presently claimed.  However Kuriki teaches in a similar context a displacement measuring method using comparable sensors in a comparable configuration that move (e.g., paragraph [0005]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pipes/sensors of Kwon for movement, as taught in Kuriki, with the benefit of reducing the costs of the sensors and reducing the effect of sensor drift (e.g., paragraph [0003]).  Kwon and Kuriki teach inclinometers, but do not seem to teach some of the other claimed sensors.  However, the remaining claimed sensors are well-known to be combined in inertial measurement units (IMU), which would have been obvious to including with the moving pipes in order to provide useful data reflecting the movement of the moving pipe.


Conclusion
Claim 1-13 are pending for examination in this Office Action and all have been rejected for the reasons set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK CROHN whose telephone number is (303) 297-4752.  The examiner can normally be reached on M-F 10AM to 4PM (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 



/MARK I CROHN/Examiner, Art Unit 2857    

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863